                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:
                                                               CHAPTER 13
 ELTON J TATE, SR.
                                                               Case No. 15-43785-LSG
 ARRICA S TATE
                                                               Judge LISA S. GRETCHKO
                                   Debtors
                  TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
              TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                     NOTICE TO CREDITORS OF OBLIGATION TO
                    FILE A RESPONSE AND RIGHT TO OBJECT; AND
         NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION

                            Please read this Report carefully. It advises you of certain
                                rights and deadlines imposed pursuant to the law.
                                  Your rights may be adversely affected.


 David Wm. Ruskin, Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D. Mich.
 LBR 2015-3(a)(1), reports to the Court that the above-named Debtors have completed all payments under
 the confirmed Chapter 13 plan.

 This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are secured by a
 security interest in the debtors' principal residence and whose claims are provided for under 11 U.S.C.
 1322(b)(5).

            IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE
            PAID IN FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT
            ON YOUR CLAIM.

            IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE
            AUTOMATIC STAY WAS LIFTED DURING THE TERM OF THE
            DEBTORS' CHAPTER 13 PLAN, THE TRUSTEE DOES NOT HAVE ANY
            INFORMATION REGARDING WHETHER THIS OBLIGATION IS
            CURRENT.


            PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO
            FILE AND SERVE A RESPONSE ON THE DEBTORS, DEBTORS'
            COUNSEL AND THE TRUSTEE, NO LATER THAN 21 DAYS AFTER
            SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g) SETS FORTH THE
            SPECIFICS GOVERNING THE REQUIRED RESPONSE.




15-43785-lsg     Doc 122      Filed 06/09/21       Entered 06/09/21 10:15:31           Page 1 of 9
                                                                                     ©2016 David Wm. Ruskin
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                             Case Number: 15-43785-LSG
In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(2), if
the Court determines that Debtors' are eligible for a Discharge, the Order of Discharge will include
findings that:

    1. All allowed claims have been paid in accordance with the plan; and

    2. With respect to any secured claim that continues beyond the term of the plan, any prepetition or
       post-petition defaults have been cured.

Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that Debtors' are eligible for a
Discharge, the Order of Discharge will direct that:

    1. Any creditor who held a secured claim that was fully paid shall execute and deliver to the Debtors
       a release, termination statement, discharge of mortgage or other appropriate certificate suitable for
       recording; and

    2. Any creditor who holds a secured claim that continues beyond the term of the plan shall take no
       action inconsistent with the findings set forth in the Order of Discharge.

                                  RIGHTS AND DUTIES OF DEBTORS

Duty of Debtors regarding secured debt obligations:                   Every Debtor, regardless of whether the
Debtor is or claims to be entitled to a discharge, must:

    1. Immediately begin making the required payments on secured debt obligations to avoid defaulting
       on those secured debt obligations.

    2. Continue to make required payments on secured debt obligations until those obligations are paid in
       full. If the Court determines that the Debtors are eligible for a Discharge, the Chapter 13
       Discharge will not discharge the Debtors from any obligation on any continuing secured debt
       payments that come due after the date of the Debtors' last payment under the Plan.

See E.D. Mich. LBR 2015-3(a)(6)&(7).

If the Debtor claims to be eligible for a discharge pursuant to 11 USC Section 1328:

    1. Within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor must file with the
       Court the Certification Regarding Domestic Support Obligations. The form and instructions on
       how to complete this form may be found on the Court's web site, www.mieb.uscourts.gov.

    2. If this is a Joint Case, each Debtor must separately complete and file the Certification Regarding
       Domestic Support Obligations. The form and instructions on how to complete this form may be
       found on the Court's web site, www.mieb.uscourts.gov.


    3. If the Debtor fails to complete and file the Certification Regarding Domestic Support Obligations
       within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor’s case may be closed
       by the Court without the entry of a discharge. The form and instructions on how to complete this
       form may be found on the Court's web site, www.mieb.uscourts.gov.


15-43785-lsg     Doc 122        Filed 06/09/21          Entered 06/09/21 10:15:31                 Page 2 of 9
                                                                                                ©2016 David Wm. Ruskin
                 Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 15-43785-LSG

                                 RIGHTS AND DUTIES OF CREDITORS

In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(4), if
any party in interest asserts that:

    1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by the
       confirmed Chapter 13 plan; or

    2. The Debtors are not current in any payments the Debtors were authorized to make directly to a
       creditor; or

    3. One or more allowed claims have not been paid in accordance with the plan; or

    4. With respect to any secured claim that continues beyond the term of the plan, there remains
       prepetition or post-petition defaults that have not been cured; or

    5. A creditor has a lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; or

    6. There exists reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the Debtors may be found guilty of a felony of the
            kind specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
            described in 11 U.S.C. Section 522(q)(1)(B)

the party may file an objection to this Report. Any objection must be filed not later than 21 days after
service of this Trustee’s Report. If a timely objection is filed, the Court will delay entry of the order of
discharge until the Court resolves the objection and a hearing will be scheduled with notice to the objecting
party.

In addition to the requirements of F.R.Bankr.P. 3002.1(g), if no objection to this Trustee’s Report is timely
filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it shall be conclusively determined that:

    1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed Chapter
       13 plan; and

    2. Debtors are current in all payments Debtors were authorized to make directly to a creditor; and

    3. All allowed claims have been paid in accordance with the plan; and

    4. With respect to any secured claim that continues beyond the term of the plan, all prepetition and
       post-petition defaults have been cured; and




15-43785-lsg      Doc 122        Filed 06/09/21          Entered 06/09/21 10:15:31                 Page 3 of 9
                                                                                                  ©2016 David Wm. Ruskin
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                             Case Number: 15-43785-LSG

    5. A creditor has no lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; and;

    6. There exists no reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the debtors may be found guilty of a felony of the kind
            specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
            U.S.C. Section 522(q)(1)(B)

     7. The Court may enter an order of discharge containing the terms set forth above without further
        notice or hearing.

                                OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                David Wm. Ruskin, Chapter 13 Standing Trustee



Dated: June 09, 2021                             /s/ Thomas D. DeCarlo
                                                DAVID WM. RUSKIN (P26803)
                                                Attorney and Chapter 13 Standing Trustee
                                                LISA K. MULLEN (P55478)
                                                THOMAS D. DECARLO (P65330)
                                                26555 Evergreen Road Ste 1100
                                                Southfield, MI 48076-4251
                                                Telephone (248) 352-7755




15-43785-lsg     Doc 122        Filed 06/09/21          Entered 06/09/21 10:15:31                 Page 4 of 9
                                                                                                 ©2016 David Wm. Ruskin
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT


 IN THE MATTER OF:
                                                                 CHAPTER 13
 ELTON J TATE, SR.
                                                                 Case No. 15-43785-LSG
 ARRICA S TATE
                                       Debtors                   Judge LISA S. GRETCHKO




          PROOF OF SERVICE OF TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
                TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                       NOTICE TO CREDITORS OF OBLIGATION TO
                      FILE A RESPONSE AND RIGHT TO OBJECT; AND
           NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION


       I hereby certify that on June 09, 2021, I electronically filed the TRUSTEE’S NOTICE OF FINAL
 CURE PAYMENT AND TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS; NOTICE
 TO CREDITORS OF OBLIGATION TO FILE A RESPONSE AND RIGHT TO OBJECT; AND
 NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION with the Clerk of
 the Court using the ECF system which will send notification of such filing to the following:

         The following parties were served electronically:
 Frego & Associates - The Bankruptcy Law Office Plc
 23843 Joy Road
 Dearborn Heights, MI 48127

         The parties on the attached list were served via First Class Mail at the addresses below by depositing
 same in a United States Postal Box with the lawful amount of postage affixed thereto .




                                           /s/ Deanna Thiel
                                           Deanna Thiel
                                           For the Office of the Chapter 13 Standing Trustee-Detroit
                                           26555 Evergreen Road Ste 1100
                                           Southfield, MI 48076-4251
                                           (248) 352-7755




15-43785-lsg      Doc 122       Filed 06/09/21       Entered 06/09/21 10:15:31             Page 5 of 9
                                                                                          ©2016 David Wm. Ruskin
ELTON J TATE, SR.
ARRICA S TATE
30640 NELSON CIR
WESTLAND, MI 48186




ADVANTA BANK CORP                             BANK OF AMERICA
% RESURGENT CAPITAL SERVICES                  P O BOX 15019
P O BOX 10368                                 WILMINGTON, DE 19886
GREENVILLE, SC 29603-0368
ADVANTA CREDIT CARD                           BEST BUY
P O BOX 660676                                P O BOX 6497
DALLAS, TX 75266-0676                         SIOUX FALLS, SD 57117

AES/PNC                                       BSI FINANCIAL SERVICES
P O BOX 757                                   1425 GREENWAY DR #400
PITTSBURGH, PA 15265                          IRVING, TX 75038

ALLY BANK                                     BSI FINANCIAL SERVICES
P O BOX 130424                                % FABRIZIO & BROOK PC
ROSEVILLE, MN 55113-0004                      3290 W BIG BEAVER RD #117
                                              TROY, MI 48084
ALLY BANK                                     CHASE
P O BOX 78367                                 P O BOX 94014
PHOENIX, AZ 85062-8367                        PALATINE, IL 60094

ALLY FINANCIAL                                CHASE BANK
P O BOX 78367                                 P O BOX 15298
PHOENIX, AZ 85062-8234                        WILMINGTON, DE 19850

ALLY FINANCIAL                                CITI CARDS
P O BOX 130424                                P O BOX 6241
ROSEVILLE, MN 55113                           SIOUX FALLS, SD 57117

ALLY FINANCIAL                                CITI CARDS
P O BOX 9001951                               PROCESSING CENTER
LOUISVILLE, KY 40290-1951                     DES MOINES, IA 50363-0001




    15-43785-lsg   Doc 122   Filed 06/09/21   Entered 06/09/21 10:15:31    Page 6 of 9
                                                                          ©2016 David Wm. Ruskin
CITIBANK                                      DTE ENERGY
6716 GRADE LN BLG 9 - PY DEPT                 ONE ENERGY PLAZA WCB 735
LOUISVILLE, KY 40213-3439                     DETROIT, MI 48226

CITIBANK                                      ECAST SETTLEMENT CORPORATION
P O BOX 6500                                  P O BOX 29262
SIOUX FALLS, SD 57117                         NEW YORK, NY 10087-9262

CITIBANK NA                                   GOLFSIDE VILLAGE
701 EAST 60TH STREET NORTH                    P O BOX 252105
SIOUX FALLS, SD 57117                         WEST BLOOMFIELD, MI 48325-2105

CITIMORTGAGE                                  GREEN TREE
P O BOX 6243                                  P O BOX 6172
SIOUX FALLS, SD 57117                         RAPID CITY, SD 57709

CITIMORTGAGE INC                              HOME DEPOT
P O BOX 688971                                P O BOX 6497
DES MOINES, IA 50368                          SIOUX FALLS, SD 57117

CITY OF DETROIT INCOME TAX DIVISION           INTERNAL REVENUE SERVICE
2 WOODWARD AVENUE ROOM 512                    P O BOX 7317
DETROIT, MI 48226                             PHILADELPHIA, PA 19101-7317

COMENITY BANK                                 INTERNAL REVENUE SERVICE
% QUANTUM3 GROUP LLC                          P O BOX 7346
P O BOX 788                                   PHILADELPHIA, PA 19101
KIRKLAND, WA 98083-0788
COMENITY CAPITAL BANK                         MICHIGAN DEPARTMENT OF TREASURY
% QUANTUM3 GROUP LLC                          P O BOX 30168
P O BOX 788                                   LANSING, MI 48909
KIRKLAND, WA 98083-0788
COMENITY/GARDNER WHITE                        NATIONSTAR MORTGAGE
P O BOX 182120                                P O BOX 199111
COLUMBUS, OH 43216                            DALLAS, TX 75219-9111

DISCOVER BANK                                 NATIONSTAR MORTGAGE LLC
% DISCOVER PRODUCTS                           P O BOX 619094
P O BOX 3025                                  DALLAS, TX 75261-9741
NEW ALBANY, OH 43054-3025
DISCOVER BANK                                 NATIONSTAR MORTGAGE LLC
P O BOX 15316                                 P O BOX 619096
WILMINGTON, DE 19850                          DALLAS, TX 75261-9741




    15-43785-lsg   Doc 122   Filed 06/09/21   Entered 06/09/21 10:15:31    Page 7 of 9
                                                                          ©2016 David Wm. Ruskin
NATIONSTAR MORTGAGE LLC                       THIRD PARTY WITHHOLDING UNIT
% POTESTIVO & ASSOCIATES PC                   MICHIGAN DEPARTMENT OF TREASURY
251 DIVERSION ST                              P O BOX 15128
ROCHESTER, MI 48307                           LANSING, MI 48901
NAVIENT                                       U S ATTORNEY
300 CONTINENTAL DR                            211 W FORT #2300
NEWARK, DE 19713-4322                         DETROIT, MI 48226

NAVIENT SOLUTIONS                             U S BANK NA
P O BOX 13611                                 % SOTTILE & BARILE
PHILADELPHIA, PA 19101-3611                   394 WARDS CORNER RD #180
                                              LOVELAND, OH 45140
NAVIENT SOLUTIONS                             U S BANK TRUST NA AS TRUSTEE OF
P O BOX 9640                                  BUNGALOW SERIES F TRUST
WILKES-BARRE, PA 18773-9640                   % BSI FINANCIAL SERVICES
                                              P O BOX 679002
PORTFOLIO RECOVERY ASSOCIATES                 DALLAS, TX 75267-9002
% PRA RECEIVABLES MANAGEMENT LLC              U S BANK TRUST NA AS TRUSTEE OF
P O BOX 12914                                 BUNGALOW SERIES F TRUST
NORFOLK, VA 23541                             % BSI FINANCIAL SERVICES
PORTFOLIO RECOVERY ASSOCIATES -               1425 GREENWAY DRIVE #400
NOTICES                                       IRVING, TX 75038
% PRA RECEIVABLES MANAGEMENT LLC              U S DEPARTMENT OF EDUCATION
P O BOX 41067                                 P O BOX 790321
NORFOLK, VA 23541                             ST LOUIS, MO 63197-0321
SAMS CLUB
P O BOX 530942                                UNITED STATES DEPARTMENT OF
ATLANTA, GA 30353                             EDUCATION
                                              CLAIMS FILING UNIT
SAMS CLUB                                     P O BOX 8973
4125 WINDWARD PLZ                             MADISON, WI 53708-8973
ALPHARETTA, GA 30005-8738                     UNIVERSAL CARD CITIBANK
                                              P O BOX 6241
SEARS                                         SIOUX FALLS, SD 57117
P O BOX 6497
SIOUX FALLS, SD 57117                         US DEPT OF EDUCATION
                                              P O BOX 7860
STATE OF MICHIGAN                             MADISON, WI 53704
DEPT OF TREASURY/BANKRUPTCY UNIT
P O BOX 30168                                 WAYNE COUNTY TREASURER
LANSING, MI 48909                             400 MONROE #520
STATE OF MICHIGAN CD                          DETROIT, MI 48226
MICHIGAN DEPT OF TREASURY/AG
P O BOX 30456                                WAYNE COUNTY TREASURER
LANSING, MI 48909-7955                       % KILPATRICK & ASSOCS PC
                                             903 N OPDYKE SUITE C
                                             AUBURN HILLS, MI 48326
    15-43785-lsg   Doc 122    Filed 06/09/21 Entered 06/09/21 10:15:31 ©2016
                                                                        Page    8 of 9
                                                                             David Wm. Ruskin
WAYNE COUNTY TREASURER
400 MONROE #520
DETROIT, MI 48226

WESTGATE REWARDS COMENITY
P O BOX 659617
SAN ANTONIO, TX 78265-9617




   15-43785-lsg   Doc 122   Filed 06/09/21   Entered 06/09/21 10:15:31    Page 9 of 9
                                                                         ©2016 David Wm. Ruskin
